USCA11 Case: 19-11359       Date Filed: 03/01/2021     Page: 1 of 11



                                                               [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 19-11359
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 8:18-cv-02846-EAK-AAS



DUANE E. ARMSTRONG,
                                                                 Petitioner-Appellant,

                                        versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,
                                                              Respondents-Appellees.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (March 1, 2021)

Before MARTIN, BRANCH, and LUCK, Circuit Judges.

PER CURIAM:

      Duane Armstrong, a Florida prisoner proceeding pro se, appeals the district

court’s denial of his 28 U.S.C. § 2254 petition. The district court held that
         USCA11 Case: 19-11359        Date Filed: 03/01/2021   Page: 2 of 11



Armstrong’s petition was untimely and, in any event, he was not entitled to relief

on the merits. After careful consideration, we conclude that Armstrong’s petition

was timely. However, we agree with the district court that Armstrong has not

shown he is entitled to relief on the merits of his petition. We therefore affirm.

                                          I.

      In 2012 Armstrong was convicted by a Florida jury of burglary and petty

theft and sentenced to 30 years in prison. Florida’s Second District Court of

Appeal (“Second DCA”) affirmed his convictions on April 1, 2015. On May 14,

2015, Armstrong filed a Florida Rule of Criminal Procedure 3.850 motion, which

the trial court denied. The Second DCA affirmed the trial court’s denial on

January 13, 2017 and its mandate issued on February 10, 2017.

      Armstrong then filed a Florida Rule of Criminal Procedure 9.141 petition in

the Second DCA. In this petition he alleged ineffective assistance of appellate

counsel for not raising an argument on direct appeal that his due process rights

were violated when the trial court failed to hold a hearing regarding photographic

exhibits pursuant to Richardson v. State, 246 So.2d 771 (Fla. 1971). In Florida, a

Richardson hearing is one that addresses discovery violations and noncompliance

with discovery requests. See Andres v. State, 254 So.3d 283, 293 (Fla. 2018). As

reflected in the state’s record, Armstrong’s Rule 9.141 petition bears three stamps

relevant to when it was filed. First, it was stamped and initialed as provided to the


                                          2
              USCA11 Case: 19-11359   Date Filed: 03/01/2021   Page: 3 of 11



Century Correctional Institution on September 10, 2016. Second, it was stamped

as provided to Holmes Correctional Institution for mailing on January 5, 2018, and

this stamp is also initialed. Third, the Second DCA stamped it received on January

8, 2018. Ultimately, the Second DCA denied the Rule 9.141 petition on August

27, 2018 and denied rehearing on September 26, 2018.

       Armstrong filed the present pro se § 2254 petition on November 14, 2018,

when he signed it and placed it in the prison mail. He raised one claim of

ineffective assistance of appellate counsel—the same claim raised in his Rule

9.141 petition. The state responded that Armstrong’s federal petition was untimely

and should be dismissed. Armstrong replied that he filed the Rule 9.141 petition

on September 10, 2016 and after hearing nothing he sent an inquiry about the

petition’s status to the Second DCA on December 4, 2017. On December 26,

2017, the court notified Armstrong that it had never received the petition, so he

refiled it.

       The district court dismissed Armstrong’s petition as time-barred. It

determined that his convictions became final on June 30, 2015 but that his

limitations period was tolled until February 10, 2017. The court found that the

limitations period then ran until Armstrong filed his Rule 9.141 petition. And the

court set the date of Armstrong’s Rule 9.141 filing on January 8, 2018. This meant




                                          3
         USCA11 Case: 19-11359        Date Filed: 03/01/2021   Page: 4 of 11



the limitations period had run for 331 days. The court did not address the

September 10, 2016 or the January 5, 2018 stamps on his Rule 9.141 petition.

      After the January 8, 2018 filing, the limitations period remained tolled until

the Second DCA denied rehearing on September 26, 2018. The limitations period

then began running again until Armstrong filed his federal petition on November

14, 2018. Based on this timeline, the district court found that Armstrong’s federal

petition was filed 381 days after his convictions became final and was therefore not

timely. The court also found that Armstrong did not warrant equitable tolling

because he did not exercise reasonable diligence or allege any extraordinary

circumstances.

      The district court went on to examine the merits of Armstrong’s claim. It

found that his appellate counsel was not ineffective. It determined that there was

no discovery violation during Armstrong’s trial and therefore no need for a

Richardson hearing, which would be called for only to address alleged discovery

violations. Because there was no need for the trial court to have held a hearing,

the district court concluded that appellate counsel was not ineffective for failing to

raise the argument. The court denied Armstrong a certificate of appealability

(“COA”).

      Armstrong moved this Court for a COA. This Court initially granted

Armstrong a COA as to the question of “[w]hether Armstrong’s 28 U.S.C. § 2254


                                          4
          USCA11 Case: 19-11359       Date Filed: 03/01/2021    Page: 5 of 11



petition was timely filed when considering the prison mailbox rule as applied to his

Fla. R. Crim P. 9.141 petition.” The COA was then expanded to include the

question of “[w]hether the district court erred by denying Armstrong’s claim that

appellate counsel failed to raise an issue regarding the trial counsel’s failure to

conduct a hearing, pursuant to Richardson v. State, 246 So.2d 771 (Fla. 1971).”

                                               II.

   A. Timeliness

      We review de novo the district court’s dismissal of a § 2254 petition as

untimely. Pugh v. Smith, 465 F.3d 1295, 1298 (11th Cir. 2006). We defer to the

district court’s factual findings unless they are clearly erroneous. Justice v. United

States, 6 F.3d 1474, 1478 (11th Cir. 1993). Under this standard, “we must affirm a

district court’s findings of fact unless the record lacks substantial evidence to

support them.” San Martin v. McNeil, 633 F.3d 1257, 1265 (11th Cir. 2011)

(quotation marks omitted).

      Pursuant to the Antiterrorism and Effective Death Penalty Act, a § 2254

petition is governed by a one-year statute of limitations that begins to run on the

latest of four triggering events:

            (A) the date on which the judgment became final by the
      conclusion of direct review or the expiration of the time for seeking
      such review;

            (B) the date on which the impediment to filing an application
      created by State action in violation of the Constitution or laws of the
                                           5
           USCA11 Case: 19-11359           Date Filed: 03/01/2021       Page: 6 of 11



       United States is removed, if the applicant was prevented from filing
       by such State action;

               (C) the date on which the constitutional right asserted was
       initially recognized by the Supreme Court, if the right has been newly
       recognized by the Supreme Court and made retroactively applicable to
       cases on collateral review; or

             (D) the date on which the factual predicate of the claim or
       claims presented could have been discovered through the exercise of
       due diligence.

       28 U.S.C. § 2244(d)(1)(A)–(D). The one-year limitations period for filing a

§ 2254 petition is tolled during the time in “which a properly filed application for

State post-conviction or other collateral review with respect to the pertinent

judgment or claim is pending.” 28 U.S.C. § 2244(d)(2). An application is

pending, for purposes of § 2244(d)(2), between the time when it is properly filed

and the time when it has received a final resolution under the state court’s

postconviction procedures. Cramer v. Sec’y, Dept. of Corr., 461 F.3d 1380, 1383

(11th Cir. 2006) (per curiam). Thus, time remains tolled until the state appellate

court has issued its mandate or the state supreme court denies review. Lawrence v.

Florida, 549 U.S. 327, 332, 127 S. Ct. 1079, 1083 (2007).

       The district court held that Armstrong’s petition was untimely because it was

filed 380 days after his convictions became final.1 This was based on the court’s



1
 The district court’s order calculates the limitations period to have run for 381 days. Our
calculation is instead 380 days.
                                                6
          USCA11 Case: 19-11359       Date Filed: 03/01/2021    Page: 7 of 11



finding that Armstrong filed his Rule 9.141 petition on January 8, 2018. As of that

date, the limitations period had already run for 331 days. Those 331 days

combined with the 49 days between the Second DCA’s denial of rehearing and

Armstrong’s filing of the present § 2254 petition come to 380 days, which is, of

course, more than the one-year limitations period.

      Armstrong says the district court incorrectly determined the date of his Rule

9.141 petition. He argues the court should have found that he filed the petition on

September 10, 2016, which is the date he submitted it to the prison for mailing.

Assuming, in turn, that Armstrong’s Rule 9.141 petition was filed on September

10, 2016, the limitations period would not have run between February 10, 2017

and January 8, 2018, as the district court thought it did. See 28 U.S.C.

§ 2244(d)(2). Instead, the statute of limitations would have run from only

September 26, 2018 to November 14, 2018—49 days—and his § 2254 petition

would be timely.

      Armstrong is correct as to the timeliness of his petition. Under the prison

mailbox rule, a petition is considered filed on the date it is delivered to prison

authorities for mailing, which is presumed to be the date that the petitioner signed

and dated it. Daniels v. United States, 809 F.3d 588, 589 (11th Cir. 2015) (per

curiam). It is the state’s burden to prove that the petition was delivered on a date

other than when the prisoner signed it. Jeffries v. United States, 748 F.3d 1310,


                                           7
         USCA11 Case: 19-11359        Date Filed: 03/01/2021    Page: 8 of 11



1314 (11th Cir. 2014) (per curiam). Applying the prison mailbox rule to

Armstrong’s Rule 9.141 petition, he filed the petition on September 10, 2016,

rather than the January 8, 2018 date found by the district court. And the State has

offered no proof Armstrong delivered the petition on a different date. Thus, the

statute of limitations was tolled from the date Armstrong’s conviction became final

until September 26, 2018 when the Second DCA denied rehearing. Because only

49 days ran untolled from that date until Armstrong filed the § 2254 petition here,

Armstrong’s petition is timely.

   B. Merits

      In addition to dismissing Armstrong’s § 2254 petition as untimely, the

district court also rejected his claim of ineffective assistance of appellate counsel

on the merits. Specifically, the court found that the Second DCA’s denial of this

claim did not result in a decision that was contrary to, or involved an unreasonable

application of, clearly established Federal law, nor was it based on an unreasonable

determination of the facts. Armstrong says this was error.

      We review de novo the district court’s denial of a habeas petition on the

merits. Trepal v. Sec’y, Fla. Dep’t of Corr., 684 F.3d 1088, 1107 (11th Cir. 2012).

In doing so, we liberally construe the petition of a pro se litigant. Tannenbaum v.

United States, 148 F.3d 1262, 1263 (11th Cir 1998) (per curiam). Habeas relief for

a prisoner in custody under a state court judgment shall not be granted as to any


                                           8
           USCA11 Case: 19-11359          Date Filed: 03/01/2021       Page: 9 of 11



claim that was adjudicated on the merits in the state court proceedings unless the

resulting decision was: (1) contrary to, or an unreasonable application of, clearly

established federal law determined by the Supreme Court, or (2) based on an

unreasonable determination of the facts in light of the evidence presented in the

state court proceeding. 28 U.S.C. § 2254(d). Absent any indication or state-law

procedural principle to the contrary, we presume that a state court that denied relief

on a federal claim has adjudicated the claim on the merits. Harrington v. Richter,

562 U.S. 86, 99, 131 S. Ct. 770, 784–85 (2011).

       Although the Second DCA denied Armstrong’s petition without explanation,

Armstrong does not argue that the court failed to consider the merits of his case.

See Armstrong v. State, 254 So.3d 373 (Fla. 2d Dist. Ct. App. 2018) (Table). We

therefore proceed with the understanding that the Second DCA ruled on the merits.

See Harrington, 562 U.S. at 99, 131 S. Ct. at 784–85.

       Armstrong says the Second DCA’s denial of his Rule 9.141 petition alleging

ineffective assistance of appellate counsel contravened clearly established federal

law—specifically, Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984)

and Taylor v. Illinois, 484 U.S. 400, 108 S. Ct. 646 (1988).2 Under Strickland,

counsel is ineffective if counsel’s performance was deficient and that deficient



2
 Armstrong’s briefing does not cite Strickland, but we understand his argument to rely on that
precedent. See Tannenbaum, 148 F.3d at 1263.
                                               9
         USCA11 Case: 19-11359        Date Filed: 03/01/2021   Page: 10 of 11



performance prejudiced the defense. 466 U.S. at 687, 104 S. Ct. at 2064. Under

Taylor, a trial court may: (1) require a party to explain its failure to comply with a

request to identify witnesses in advance of trial; and (2) exclude witness testimony

if the omission was willful and motivated by a desire to obtain a tactical advantage.

484 U.S. at 415, 108 S. Ct. at 656.

      Armstrong’s § 2254 petition says his appellate counsel was ineffective for

failing to raise an argument on direct appeal that Armstrong’s due process rights

were violated when the trial court failed to hold a Richardson hearing regarding

photographic exhibits. In Florida, the trial court must conduct a Richardson

hearing when it learns of possible discovery violations. Jones v. State, 32 So.3d

706, 710–11 (Fla. 4th Dist. Ct. App. 2010). Armstrong argues the trial court

should have held a Richardson hearing regarding the State’s failure to disclose a

photograph of his vehicle that was used against him at trial during the State’s

examination of a witness. He says his trial counsel adequately objected, thus

preserving the issue for appeal, and his appellate counsel should have raised it.

      However, the Richardson hearing issue Armstrong says his appellate counsel

failed to raise lacks merit. Specifically, Armstrong’s trial counsel did not raise a

discovery violation regarding the photograph of Armstrong’s vehicle. The record

reflects that trial counsel objected to the State’s proffer of the contested photograph

only because it was being shown to the witness, not trial counsel, for the first time.


                                          10
         USCA11 Case: 19-11359        Date Filed: 03/01/2021   Page: 11 of 11



At no point during the state court proceeding did Armstrong’s trial counsel allege

that she was unaware of the existence of the photograph or the State’s plan to use it

in witness examination. In the absence of a discovery violation, a Richardson

hearing is not required. See Jones, 32 So.3d at 710–11.

      The district court therefore properly held that the Second DCA’s denial of

relief on this claim was neither contrary to, or an unreasonable application of,

clearly established federal law, nor was it an unreasonable interpretation of the

facts. See 28 U.S.C. § 2254(d). There was no Richardson issue for appellate

counsel to raise, and appellate counsel cannot be ineffective for failing to raise a

meritless issue on appeal. Chandler v. Moore, 240 F.3d 907, 917 (11th Cir. 2001).

Neither does the record reflect that the State withheld any evidence or failed to

identify any witnesses such that Taylor’s mandate might have been violated. See

Taylor, 484 U.S. at 415, 108 S. Ct. at 656. As set forth just above, a reasonable

interpretation of the facts supports these conclusions.

      For these reasons, we affirm.

      AFFIRMED.




                                          11